﻿64.	 Mr. President, on behalf of the delegation of Thailand I am pleased to extend our warm congratulations on your election to the presidency of the thirty-eighth session of the General Assembly. The many pressing issues vitally affect the interests and well-being of peoples in many parts the world are reflected in the agenda of this session. These troubled times will doubtless require the application of those qualities of wisdom, dedication and prudence for which you have been duly recognized by the international community.
65.	My delegation wishes also to express its sincere congratulations to the Vice-Presidents of the Assembly, who have been elected from the various regions of the world, as befits the universal character of the Organization.
66.	The delegation of Thailand pledges its full cooperation to the President and all the Vice-Presidents who may be entrusted with the responsibility of guiding the Assembly's deliberations.
67.	At the same time, I should like also to express my delegation's sincere appreciation to Mr. Imre Hollai for his distinguished leadership of the thirty-seventh session.
68.	The delegation of Thailand is highly gratified by the accession of Saint Christopher and Nevis to independence and its admission to membership in the United Nations. I should like to take this opportunity to offer our sincere congratulations to the delegation of that new Member State, and we look forward to working closely with it in the promotion of closer international co-operation and understanding.
69.	The year ahead does not promise to be any less dangerous or challenging than the one that has preceded it. New areas of conflict and tension in the heart of the African continent and in Central America place additional issues of concern on the long list of unresolved international crises. In southern Africa, the Middle East, Afghanistan and Kampuchea, we continue to witness the use of force by more powerful States against their neighbours and the denial to them of the fundamental right to self-determination. Numerous wars and conflicts continue to take their heavy toll of human lives, and new outbreaks of violence occur all too frequently. Al1 around the world helpless refugees huddle in makeshift encampments, victims of events beyond their control and for which they bear no responsibility. While little progress is being made towards a more just and equitable international economic order, the resources of nations are continually and increasingly strained by the arms race. The danger of nuclear confrontation is looming larger than ever, as new technology threatens to upset the balance of terror. The international peace and security which the Organization was founded to preserve are undermined by some of its own Members whose actions negate the very principles and purposes of its Charter, while its resolutions have had little effect in restraining the transgressors. Perhaps it reflects the desperation of our times that the Organization still holds out the hope and the challenge that mankind can ultimately rise above petty self-interests and vile ambitions. The present precarious state of the world does not diminish but rather underlines the value of the Organization and its Charter, which articulates the desired norms of international behaviour. It is therefore incumbent upon the Member States to help realize its noble aims and objectives and save mankind from self-destruction.
70.	Last year the Secretary-General submitted a perceptive report on the work of the Organization in which he stressed that the central issue facing the United Nations was its capacity to keep peace and to serve as a forum for negotiations. The Secretary-General's report this year touches on similar themes. We wish also to commend highly his able stewardship of the Organization and the many initiatives he has taken on its behalf.
71.	The Secretary-General recently undertook a mission to southern Africa in a renewed effort to bring independence to Namibia on the basis of Security Council resolution 435 (1978). From the outset, the United Nations has steadfastly advocated the inalienable right of the people of Namibia to self-determination and independence in a free and united Namibia. The Government of Thailand has consistently supported the unremitting efforts of the United Nations towards that end and will continue to do so. This worthy goal remains unaccomplished because of the intransigence of the Pretoria regime, which continues to act in defiance of the rest of humanity. Further delay in implementing resolution 435 (1978) can only aggravate the already tense situation and leave the South West Africa People's Organization, the representative of the Namibian people, with no alternative but to utilize all possible means to achieve freedom and national independence for Namibia. Meanwhile, any attempt by the occupying Power to impose any condition or unilateral settlement in Namibia in contravention of the relevant United Nations resolutions must be considered null and void. My delegation urges the contact group to exert all possible effort, constant with the Charter of the United Nations and in conjunction with the efforts of the Secretary- General, to hasten Namibia's independence at the earliest possible date through the free exercise by all its people of their right to self-determination.
72.	Over a span of four decades the issues of the Middle East have dominated the Assembly's agenda. The situation in the Middle East as a whole continues to be volatile and potentially dangerous for international peace and security. My Government reaffirms its basic position regarding the inadmissibility of the acquisition of territory by force and thus calls on Israel to withdraw from the Arab territories which it has occupied since 1967 and to refrain from all measures designed to perpetuate its presence in those territories. My delegation's position on the question of Palestine is to support the attainment by the Palestinian people of their inalienable rights, particularly the right to self-determination, free from outside interference or coercion, including the right to national independence and sovereignty and the right to return to their homes and properties.
73.	My delegation believes that the plight of the Palestinians remains central to the Middle East problem and that a just and lasting peace in the Middle East must be based on application of the two agreed elements incorporated in Security Council resolution 242 (1967), namely, the withdrawal of Israeli forces from all occupied Arab territories and recognition of the legitimate right of every State in the area, including Israel, to live in peace within secure and recognized boundaries. The Thai delegation strongly urges all parties to exert every effort to revitalize the peace process in the region so as to bring about a settlement which would meet justly the legitimate interests and aspirations of all concerned.
74.	The invasion of Lebanon in June last year by Israeli forces was condemned by the international community. The Government of Thailand has joined other countries in calling for the withdrawal of all foreign forces from Lebanon, in accordance with the wish of the Government and people of Lebanon as well as the relevant United Nations resolutions. My delegation welcomes the news of a cease-fire agreement, which indicates the willingness of all the parties concerned to resort to negotiations rather than the use of force in order to resolve their differences. This new development leads us to hope that the withdrawal of all foreign forces will be expeditiously undertaken so that full sovereignty over all its territory may be restored to the Government of Lebanon and its people.
75.	The continuing foreign occupation of Afghanistan has exacted a heavy toll of Afghan patriots and threatened the security of neighbouring States. The delegation of Thailand reaffirms its full support for the calls by the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the General Assembly for the immediate and total withdrawal of foreign troops from Afghanistan so that the Afghan people may be able to choose its form of government free from outside intervention, subversion, coercion or constraint of any kind. United Nations agencies continue their vital role in providing humanitarian assistance to the growing number of Afghan refugees in neighbouring countries, particularly Pakistan, which has had to bear an enormous burden. It is imperative that the humanitarian assistance for Afghan refugees who have been forced to flee their homeland be given full international support. My delegation calls on all the parties concerned to proceed in good faith with the negotiations being conducted under the auspices of the Secretary-General and his special representative so that meaningful agreements can be reached on the four essential elements of withdrawal of foreign troops, non-interference by outside Powers in the internal affairs of Afghanistan, international guarantees of non-intervention, and the safe and voluntary return of Afghan refugees to their homeland.
76.	In South-East Asia the continuing tragedy of Kampuchea poses similarly grave security and humanitarian concern for the international community. For the fifth successive year the Kampuchean people find themselves under the yoke of alien domination and foreign occupation and are being denied their right to self-determination. The Kampuchean people have been uprooted from their homes and large numbers have been forced to seek food, shelter and safety in neighbouring Thailand and along the Thai-Kampuchean border. Approximately 60,000 Kampuchean displaced persons are in camps supervised by the UNHCR in Thailand, waiting for resettlement opportunities in third countries or a chance to return safely to their homes, and over 200,000 more are encamped along the border, where they are totally dependent on humanitarian assistance co-ordinated by the United Nations border relief operation. The massive influx of Kampuchean refugees and displaced persons to Thailand has in turn displaced over 100,000 Thai villagers in the border areas. The Kampuchean refugee encampments, as well as the local population in the border areas, are under constant threat of  med attack, shelling and bombardment by Vietnamese occupation forces in Kampuchea. Systematic attacks were conducted by those forces against Kampuchean civilian refugee camps between January and April of this year in violation of humanitarian principles, resulting in numerous casualties. The attacking forces also razed to the Red Cross hospital, schools, and lowly shelters winch have housed tens of thousands of refugees. Bombardment of those camps by Vietnamese guns has continued sporadically since June of this year, hampering international operations and exacerbating the already tense situation along the border.
77.	The plight of the Kampuchean refugees and displaced persons, as well as that of the affected Thai villagers in the border areas, rightly continues to be a matter of serious concern to the international community. It may be recalled in particular that the General Assembly, in resolution 35/6, cat d for stationing a United Nations observer team on the Thai side of the border, in conjunction with the establishment of safe areas under United Nations supervision in western Kampuchea for the displaced Kampuchean civilians who wished to return to their homeland. Once again the Commission on Human Rights and the Economic and Social Council expressed grave concern over the activities of the foreign forces in Kampuchea, in particular their military attacks on refugees along the Thai-Kampuchean border. My delegation therefore believes that appropriate measures such as establishing safe areas for Kampuchean civilians and stationing United Nations observers should again be considered in order to help deter future Vietnamese actions and thus save innocent lives.
78.	The Government of Thailand reaffirms its continued commitment to humanitarian principles in doing whatever it can to alleviate the sufferings of the Kampuchean refugees and displaced persons, but our efforts require a reciprocal commitment on the part of the international community. As we are a developing country, our resources are limited, and the accompanying political, social and security considerations related to the refugee problem impose an additional strain on Thai society. We shall continue to do our fair share, but we cannot be expected to shoulder the burden alone. The United Nations has been in the forefront of the international effort to assist Kampuchean civilians affected by the ongoing conflict in Kampuchea. This undertaking is in line with the Organization's highest purposes and principles; The continuing humanitarian needs along the Thai-Kampuchean border are both real and manifest. It is an international problem that calls for international action. It is the proper function of the United Nations to respond to these pressing humanitarian needs. The Government of Thailand therefore urges the United Nations and the Secretary-General to continue to provide the framework and leadership for the humanitarian relief and assistance programme along the Thai-Kampuchean border.
79.	In this regard my delegation would like to express its profound appreciation to the donor countries as well as to the Secretary-General, the United Nations agencies, the International Committee of the Red Cross and the many international voluntary agencies which have helped to avert a major tragedy by coming to the relief and assistance of Kampuchean refugees and displaced persons. We urge donor countries to continue to give their full support to the humanitarian relief operation of the United Nations and also to consider sympathetically the urgent need for increased resettlement of Kampuchean as well as other Indo-Chinese refugees. At the same time, the inalienable right of Kampuchean refugees and other displaced Indo-Chinese people to return safely to their homes must be reaffirmed. Voluntary repatriation continues to be the most natural solution to the refugee problem in South-East Asia. However, it is apparent that the humanitarian situation in South-East Asia can be permanently resolved only through a comprehensive settlement on the underlying political problems. As the Secretary-General states in his annual report "The problem of refugees can be resolved only with a settlement of the root political causes".
80.	There are disturbing reports of demographic changes being imposed by the occupying Power in several provinces of Kampuchea through the settlement of Vietnamese nationals and the further displacement of the Kampuchean population. Such action is in contravention of international law and the Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949, and should be strongly condemned by the world community.
81.	Viet Nam's present intransigence and intentions constitute destabilizing factors in South-East Asia and continue to hinder constructive dialogue and co-operation among the countries of the region. The situation in Kampuchea continues to be a direct threat to the peace and stability of the region as well as to international peace and security.
82.	In recognition of this fact, the General Assembly at the past four successive sessions adopted, by overwhelming and increasing majorities, resolutions calling for the withdrawal of all foreign forces from Kampuchea and the free exercise of self-determination by the Kampuchean people.
83.	The Assembly and the International Conference on Kampuchea held under United Nations auspices in 1981 have outlined a reasonable and practical framework for peaceful settlement of the conflict which takes into account the legitimate interests of all concerned. My delegation earnestly calls upon Viet Nam as a Member of the Organization to forgo the recourse to arms and to begin the process of negotiations that will lead to a peaceful and comprehensive political settlement of the Kampuchean problem in the interests of regional as well as international peace and security.
84.	In an effort to create the necessary atmosphere for negotiations, I proposed in April of this year that Viet Nam withdraw its forces 30 kilometres from the Thai- Kampuchean border. That proposal was endorsed by the other foreign ministers of the member countries of the Association of South-East Asian Nations as a necessary confidence-building measure. It was also intended as a measure to relieve tension and, in particular, the danger to Kampuchean civilian refugees along the border. Regrettably, the Vietnamese response has been negative and renewed bombardment of refugee encampments along the border has since occurred.
85.	Since Viet Nam has announced partial withdrawals of its troops, it should agree to withdraw those troops from the Thai border, an action that would be more verifiable as it will take place in a clearly defined geographical area. It is further proposed that a cease-fire be observed in the areas where withdrawals have taken place, which should then be constituted as safe areas for uprooted Kampuchean civilians under the auspices of UNHCR. In addition, a United Nations peace-keeping force or observer group could be introduced to supervise the withdrawals and to keep the peace along the border. International economic assistance would then be envisaged as a means to help rebuild the livelihood of the uprooted Kampucheans in those areas. 
86.	The people of Kampuchea have suffered inexorably from the ravages of war and the military occupation of their country. The ASEAN foreign ministers have therefore envisaged the eventual convening of an international conference for the reconstruction and rehabilitation of Kampuchea after the withdrawal of all foreign forces, as part of a comprehensive settlement of the Kampuchean problem.
87.	Despite a five-year campaign of suppression and intimidation, the Kampuchean nationalist resistance against the Vietnamese occupation forces is growing in strength. The coalition Government of Democratic Kampuchea, under the presidency of Prince Norodom Sihanouk, has rallied the Kampuchean people to the struggle for national liberation and independence and has gained wide international support and recognition. The broad- based Coalition Government under Prince Sihanouk is a positive step towards a comprehensive political settlement and national reconciliation in Kampuchea. My delegation would like to express its deep appreciation to the Chairman of the Committee of the International Conference on Kampuchea, Mr. Massamba Sarre of Senegal, as well as to the other members of the Hoc Committee, for their continuing efforts to find a just and durable solution to the Kampuchean problem, in accordance with the mandate entrusted to them by the International Conference on Kampuchea. At the same time, my delegation expresses its sincere appreciation for the continued efforts of Mr. Willibald Pahr of Austria, the President of the International Conference on Kampuchea.
88.	My delegation would also like to express its deep appreciation for the ongoing efforts of the Secretary- General and his special representatives and staff which have been undertaken on the Assembly's behalf and in the interest of international peace and security. My delegation urges the United Nations to continue its legitimate role in order to foster a peaceful process, within the framework of the Charter, for the resolution of this pressing international issue.
89.	My delegation is deeply concerned at the prolonged and serious crisis afflicting the global economy. We believe that, while the underlying problems are structural in nature and can be alleviated by certain domestic adjustments, determined international efforts to revitalize the development process, and in particular to accelerate economic growth in the developing countries, are necessary for a sustained global recovery. Given the reality of economic interdependence, we believe that such recovery must go hand in hand with development; the two are inseparable.
90.	For this reason, my delegation is disappointed that the recent sixth session of the United Nations Conference on Trade and Development, at Belgrade, failed to adopt the type of resolutions which would have addressed themselves to the urgent imperatives of our time. In particular, they failed to respond to the immediate need for concerted international action to assist the developing countries, many of which are experiencing serious balance- of-payments deficits, shrinkage of resource flows and access to markets, increasing import costs and hence declining capacity to import capital goods needed for economic development.
91.	As a developing country heavily dependent for the financing of its development programmes on export earnings from food products, agricultural produce and industrial raw materials, Thailand is particularly concerned that commodity prices in the past few years have plunged to their lowest level in over 30 years. Increasing resort by the industrialized countries to protectionist measures, including export subsidies, quantitative restrictions and a host of other non-tariff barriers, continues to accentuate the economic crisis of the developing countries, including Thailand, as well as to hamper trade growth and global economic recovery. My delegation therefore believes that commitments to maintain an open trading system, such as were agreed to at the ministerial meeting of the Contracting Parties of the General Agreement on Tariffs and Trade in November 1982, must be backed promptly by specific actions to reduce barriers to trade. Thus, while my Government welcomes the commitments to halt protectionism made in May 1983 at the Williamsburg Summit of Industrialized Nations, we are disheartened to learn that the dismantling of the debilitating trade barriers is made conditional upon progress in the recovery of the developed economies.
92.	My delegation endorses the urgent need for sustained mobilization of international financial resources to assist the national efforts of the developing countries to harness domestic energy sources. We renew our call for an early establishment of the proposed energy affiliate of the World Bank and urge efficient implementation of the Nairobi Programme of Action for the Development and Utilization of New and Renewable Sources of Energy* as expeditiously as possible.
93.	My delegation attaches high priority to the goals of collective self-reliance and greater economic and technical co-operation among the developing countries, not only within the ASEAN sub region, but also at the global level within the framework of the Caracas Programme of Action Thailand played host to a meeting in implementation of that Programme and took an active part in the recent meeting at Tunis of the Intergovernmental Follow-up and Co-ordination Committee set up by the Caracas Programme of Action. We shall continue these efforts in the belief that their success will enhance the prospect of achieving a restructured and equitable world economic order.
94.	Furthermore, since South-South co-operation has become increasingly important and relevant to future development strategies, and even though the primary responsibility for such co-operation lies with the developing countries themselves, we believe that the continued support of the United Nations system is indispensable.
95.	While we are striving to establish a more equitable international economic order, the world's resources are being disproportionately spent on armaments both nuclear and conventional. Furthermore, the arms race is moving into the deep sea and outer space. Efforts both within and outside the framework of the United Nations to halt and reverse the arms race have had limited success in the face of technological advances which win soon make earlier achievements in strategic arms control less meaningful. Concurrently, the deterioration in the international situation, marked by hotbeds of tension, has heightened the sense of insecurity among nations and provided an added impetus to the momentum of the arms race, thereby bringing the world nearer to self-annihilation.
96.	Although the predominant goal of nuclear disarmament remains undisputed, the danger that conventional armaments have posed to peace, security and mankind must not be ignored. Measures to arrest this alarming trend are therefore urgently needed. As a further step to advance the cause of disarmament, an initiative such as the establishment of zones of peace in various regions of the world should be further promoted. Such zones of peace will help to create conditions which are conducive to regional peace and stability, thereby strengthening the security of States and contributing to the goal of disarmament.
97.	In the light of this fact, Thailand and other ASEAN nations have since 1971 called for the establishment of a zone of peace, freedom and neutrality in South-East Asia. This would also serve as a basis for co-operation and good will among all the countries of the region. Today Thailand and the other ASEAN countries are still actively pursuing this goal and remain committed to the early realization of the concept. Similarly, the establishment of a zone of peace in South Asia could enhance the prospects of peace, stability and security in that important region of the world. My delegation supports all constructive and meaningful efforts to bring about the early realization of the proposal. We regret that the Committee on the Indian Ocean has thus far failed to reach a consensus on the date for the convening of the Conference on the Indian Ocean, at Colombo. My delegation hopes that the divergence of views in the Hoc Committee can be narrowed so that the Conference may be duly convened.
98.	While according priority to nuclear and conventional disarmament, the urgent need to curb other types of armaments cannot be overlooked. The Thai delegation remains concerned at reports on the alleged uses of chemical and biological weapons in certain areas of the world, including South-West and South-East Asia. In view of their inhumane and indiscriminate effects, my delegation is firmly opposed to the development, manufacture, stockpiling and use of these weapons. In 1981 and 1982 my Government provided every assistance and co-operation to the United Nations groups of experts which were sent to Thailand to collect evidence on the use of those weapons in accordance with General Assembly resolution 35/144. Unfortunately, the United Nations experts were not permitted to enter the affected areas in the neighbouring countries to conduct on-site investigations. We hope that co-operation will be forthcoming from the countries concerned and that doubts with regard to the scope of application of the Geneva Protocol of 1925 and the 1972 Convention? will soon be resolved and a procedure acceptable to all sides will be established for verification of compliance.
99.	While the arms race proceeds at an uncontrolled pace it is not surprising that over-reliance on weapons at times leads to tragic results. The circumstances surrounding the shooting down of the Korean Air Lines passenger aircraft have cast a long dark shadow over international affairs. The Government and people of Thailand were deeply shocked and saddened by the tragic event and the loss of 269 innocent lives, including those of eight Thai nationals. We participated in the Security Council debate and deeply deplored the Soviet action, to no avail. The Thai Government demands that the resolution recently adopted by the extraordinary session of the Council of the International Civil Aviation Organization be fully implemented so that the provisions relating to safety of international civil aviation can be strengthened. All parties concerned should give their full cooperation to the ICAO investigation, so as to prevent the recurrence of such a tragic event. We once again urge the Soviet Government to assume responsibility for its actions and duly compensate the families of those who lost their lives. An appropriate humanitarian response by the Soviet Government could help to restore confidence in the safety of international civil aviation as well as in the viability of civilized norms of conduct between States.
100.	It is therefore pertinent to remind the Assembly that the situation in the region of Asia where the tragic event occurred remains unsettled and could pose a threat to international peace and security. Territorial disputes dating from the conclusion of the Second World War remain outstanding and are a source of tension. On the Korean peninsula there is an understandable aspiration towards peaceful reunification of the Korean nation. My delegation believes that reunification should be decided upon by the Korean people themselves without external interference, in accordance with the principle of self- determination. My delegation therefore urges that a dialogue be initially agreed upon between the North and South of Korea to resolve the Korean question by peaceful means.
101.	The intractability of the many issues and problems in international affairs which have been laid at the doorstep of the United Nations has diminished confidence in the Organization's capacity to maintain and manage a peaceful world order. This may be said to reflect the diversity and complexity of a world of nation-States and the reality that there is little that can be done if the strong and powerful choose to ignore or circumvent the Organization. And yet the United Nations stands as a symbol of hope for the major part of humanity. The overwhelming majority of States, many of which have been assisted by the Organization in the attainment of their independence, adhere strictly to the purposes and principles of the Charter. Their faith in the Organization can be a force for stability in world affairs. Witness, for example, the role of many less-powerful nations in peace-keeping operations of the United Nations. Moreover, the United Nations is involved in vital developmental, social and technical assistance for peoples in all parts of the world. The Organization is engaged in attempts to ameliorate conflict situations or to prevent their escalation in many critical areas, including southern Africa, the Middle East, Afghanistan and Kampuchea. Thus the efforts of the Secretary-General and the various organs of the United Nations deserve the full support of all Member States, for much more needs to be done before we can hope to bequeath to succeeding generations a peaceful, secure and prosperous world. We must not fail to leave this legacy. If we did, there would not be many generations to succeed ours.
 

